UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03919 Name of Registrant: Vanguard STAR Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2014  October 31, 2015 Item 1: Reports to Shareholders Annual Report | October 31, 2015 Vanguard STAR ® Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 8 Performance Summary. 9 Financial Statements. 11 Your Funds After-Tax Returns. 20 About Your Funds Expenses. 21 Glossary. 23 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Funds Total Returns Fiscal Year Ended October 31, 2015 Total Returns Vanguard STAR Fund 2.03% STAR Composite Index STAR Composite Average For a benchmark description, see the Glossary. STAR Composite Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Funds Performance at a Glance October 31, 2014, Through October 31, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard STAR Fund $25.27 $24.76 $0.530 $0.493 1 Chairman’s Letter Dear Shareholder, For the fiscal year ended October 31, 2015, Vanguard STAR Fund returned 2.03%, more than a percentage point ahead of a composite of the average returns of peer groups for its underlying funds. The STAR Composite Index, a static mix of about 44% U.S. stocks, 19% international stocks, and 37% U.S. bonds, returned 2.08%. As a “fund of funds,” the STAR Fund reflects the combined results of its 11 underlying actively managed Vanguard funds: eight stock funds and three bond funds. Consistent with broad trends in the global stock market, funds focused on large-capitalization growth stocks generally performed better than those invested in small-cap value stocks. More than half of the underlying stock funds posted positive returns and also beat their benchmark indexes. U.S and international stock funds’ returns ranged from about –7% to more than 10%. Negative returns were confined to the two international stock strategies and one small-cap growth fund. All three bond funds in the portfolio posted low-single-digit returns as investors’ summer flight to safety and the Federal Reserve’s decision not to raise rates in September supported modest gains. 2 Global stock markets struggled, and some failed to advance The broad U.S. stock market returned more than 4% for the fiscal year ended October 31, 2015. The market traveled a bumpy road to that result. Fears surfaced in late summer that slower economic growth in China would spread across the globe. A sharp drop in August erased the market’s earlier gains and stocks slid further in September. In October, however, U.S. stocks staged a robust rally as the Fed maintained its historically low short-term interest rates. Corporate earnings, although lower than in recent years, mostly exceeded expectations. In Europe and Asia, central banks signaled or implemented additional stimulus measures to counter sluggish growth and low inflation. The broad international stock market returned about –4% for U.S. investors as the dollar’s strength weighed on local-market returns. Solid gains in the developed markets of the Pacific region and Europe were essentially flat when translated into dollars. Stocks tumbled in emerging markets, where concerns about China seemed to weigh most heavily. The search for a safe haven gave bonds a bit of a boost The broad U.S. taxable bond market, which returned 1.96% for the fiscal year, benefited from investors’ desire for Market Barometer Average Annual Total Returns Periods Ended October 31, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 4.86% 16.28% 14.32% Russell 2000 Index (Small-caps) 0.34 13.90 12.06 Russell 3000 Index (Broad U.S. market) 4.49 16.09 14.14 FTSE All-World ex US Index (International) -3.83 5.20 2.99 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.96% 1.65% 3.03% Barclays Municipal Bond Index (Broad tax-exempt market) 2.87 2.91 4.28 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 CPI Consumer Price Index 0.17% 0.93% 1.69% 3 safe-haven assets during periods of stock market volatility. The yield of the 10-year Treasury note ended October at 2.17%, down from 2.31% a year earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned about –7%, also held back by the strong dollar. Without this currency effect, international bond returns were positive. The Fed’s 0%–0.25% target for short-term interest rates continued to constrain returns for money market funds and savings accounts. Performance differences highlight the importance of diversification The wide variety in the results of the STAR Fund’s underlying stock funds reflects how unevenly this summer’s volatility affected different segments of the market. Within the stock portfolio, U.S. large-cap growth stocks demonstrated the greatest resilience, weathering turbulence in the second half of the fiscal year better than their small-, mid-cap, value, and international counterparts. Not surprisingly, the top performers in the stock portfolio all feature large-cap growth companies. Both Vanguard U.S. Growth Fund and Vanguard Morgan™ Growth Fund returned more than 10%. The former specializes in large-cap growth, while the Expense Ratios Your Fund Compared With Its Peer Group Acquired Fund Fees Peer Group and Expenses Average STAR Fund 0.34% 1.10% The acquired fund fees and expenses—drawn from the prospectus dated February 26, 2015—represent an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the STAR Fund invests. The STAR Fund does not charge any expenses or fees of its own. For the fiscal year ended October 31, 2015, the annualized acquired fund fees and expenses were 0.34%. The peer group is the STAR Composite Average, which is derived by weighting the average expense ratios of the following mutual fund groups: general equity funds (43.75%), fixed income funds (25%), 1–5 year investment-grade funds (12.5%), and international funds (18.75%). Average expense ratios for these groups are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2014. 4 latter invests in both large and mid-sized companies. Both funds benefited from exposure to the consumer discretionary and information technology sectors. Vanguard PRIMECAP Fund, another strong performer, staged a late recovery following a stretch of volatility. A sharp rally in health care and information technology, which together represent about 60% of fund assets, pushed PRIMECAP well into positive territory, and the fund returned more than 5% for 12 months. Vanguard Windsor™ Fund and Vanguard Windsor II Fund, which invest mainly in large-cap value stocks, each returned more than 1%. Although large-cap value stocks delivered more muted returns than their growth counterparts, both funds did slightly better than their benchmark, the Russell 1000 Value Index. They benefited from having smaller allocations to the hard-hit energy sector than the index did. Of the domestic stock funds, the weakest performance came from Vanguard Explorer™ Fund—the lone small-cap portfolio. It ended the period in modestly negative territory, lagging the positive return of its benchmark largely because of poor stock selection in the technology and health care sectors. The STAR Fund’s international stock funds ended the period in the red, as foreign currency translation effects weighed on results. As with their U.S. counterparts, growth stocks fared better Total Returns Ten Years Ended October 31, 2015 Average Annual Return STAR Fund 6.64% STAR Composite Index 6.50 STAR Composite Average 5.29 For a benchmark description, see the Glossary. STAR Composite Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 than value. Vanguard International Growth Fund returned –1.96% while Vanguard International Value returned –7.43%. The stronger U.S. dollar dampened returns for both of these funds. When measured in local currencies, the funds’ holdings in most developed European and Pacific markets registered gains for the fiscal year. Of course, when the tide inevitably turns and foreign currencies strengthen, U.S. investor returns will benefit. At the end of the period, about 63% of the STAR Fund’s assets were in stock funds, with the remaining balance in bond funds. Bonds exhibited increased volatility over the past year. After hitting a rough patch earlier this year, the surge in demand from risk-averse investors over the summer and the Fed’s decision not to hike rates helped each of the three underlying bond funds finish higher. Vanguard Long-Term Investment-Grade Fund returned 1.80%, while Vanguard GNMA Fund and Vanguard Short-Term Investment-Grade Fund returned 2.06% and 1.27%, respectively. The fund’s record was solid during a challenging decade For the ten-year period ended October 31, Vanguard STAR Fund produced an average annual return of 6.64%. The fund outpaced a composite of the average annual returns of peer groups for its underlying funds, and it was modestly ahead of its composite benchmark index (+6.50%). Underlying Funds: Allocations and Returns Twelve Months Ended October 31, 2015 Percentage of Vanguard Fund STAR Fund Assets Total Returns Vanguard Windsor II Fund Investor Shares 14.3% 1.57% Vanguard Long-Term Investment-Grade Fund Investor Shares 12.4 1.80 Vanguard GNMA Fund Investor Shares 12.3 2.06 Vanguard Short-Term Investment-Grade Fund Investor Shares 12.3 1.27 Vanguard International Growth Fund Investor Shares 9.5 -1.96 Vanguard International Value Fund 9.3 -7.43 Vanguard Windsor Fund Investor Shares 7.7 1.76 Vanguard Morgan Growth Fund Investor Shares 6.2 10.44 Vanguard PRIMECAP Fund Investor Shares 6.1 5.67 Vanguard U.S. Growth Fund Investor Shares 6.1 10.71 Vanguard Explorer Fund Investor Shares 3.8 -0.62 Combined 100.0% 2.03% 6 This admirable long-term performance is perhaps even more impressive when you consider the extreme volatility that the fund has contended with over the past decade, which saw the worst global recession since the Great Depression. The track record is a tribute to the discipline and expertise of the advisors who oversee the underlying stock and bond funds. A dose of discipline is crucial when markets become volatile The developments over the past few months remind us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 17, 2015 7 STAR Fund Fund Profile As of October 31, 2015 Total Fund Characteristics Ticker Symbol VGSTX 30-Day SEC Yield 2.15% Acquired Fund Fees and Expenses 1 0.34% A llocation to Underlying Vanguard Funds Vanguard Windsor II Fund Investor Shares 14.3% Vanguard Long-Term Investment-Grade Fund Investor Shares 12.4 Vanguard GNMA Fund Investor Shares 12.3 Vanguard Short-Term Investment-Grade Fund Investor Shares 12.3 Vanguard International Growth Fund Investor Shares 9.5 Vanguard International Value Fund 9.3 Vanguard Windsor Fund Investor Shares 7.7 Vanguard Morgan Growth Fund Investor Shares 6.2 Vanguard PRIMECAP Fund Investor Shares 6.1 Vanguard U.S. Growth Fund Investor Shares 6.1 Vanguard Explorer Fund Investor Shares 3.8 Total Fund Volatility Measures DJ STAR U.S. Total Composite Market Index FA Index R-Squared 0.99 0.91 Beta 1.05 0.64 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated February 26, 2015—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the STAR Fund invests. The STAR Fund does not charge any expenses or fees of its own. For the fiscal year ended October 31, 2015, the annualized acquired fund fees and expenses were 0.34%. 8 STAR Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. See Financial Highlights for dividend and capital gains information. 9 STAR Fund Fiscal-Year Total Returns (%): October 31, 2005, Through October 31, 2015 STAR Composite Index For a benchmark description, see the Glossary. Average Annual Total Returns: Periods Ended September 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total STAR Fund 3/29/1985 -1.27% 8.19% 2.66% 3.28% 5.94% 10 STAR Fund Financial Statements Statement of Net Assets As of October 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (44.1%) Vanguard Windsor II Fund Investor Shares 7 8
